Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 6-17, 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of extracting, from the crash report data, a name and a machine code offset of a function being executed at a time that a crash event occurred; in response to applying the debug symbols to the crash report data, annotating the crash report data with source file location information that specifies a line of source code of an application being executed at the time of the crash event, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a memory,” “a processor,” “a medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “extracting” in the context of the claim(s) encompasses a user manually taking out a name and a machine code offset of a function from the crash report data, “annotating” in the context of the claim(s) encompasses the user, in response to applying the debug symbols to the crash report data, noting/explaining the crash report data with source file location information that specifies a line of source code of an application being executed at the time of the crash event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, a step of receiving crash report data from a customer site is recited at a high level of generality (i.e., as a general 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited system/medium is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of receiving crash report data from a customer site is well-understood, routine, conventional activity is supported under Berkheimer. In addition, the additional elements of using “a memory,” “a processor,” “a medium” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Allowable Subject Matter
Claim(s) 4-5, 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

There is no prior art rejection for independent claim(s) 1, 13, 17, and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action.
The following is an examiner’s statement of reasons:
This is a DIV of U.S. Patent No. US10929216B2. The elements of independent claim(s) 1, 13, 17 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 9727448 B1 (col 7, ln 47-52) do/does not teach or suggest, in combination with the remaining limitations: 
As in claim 1, “receiving, from a customer device at a customer site, crash report data representative of a portion of memory dump data, wherein the crash report data is generated in response to debug symbols being determined not to be locally available to the customer device; extracting, from the crash report data, a name and a machine code offset of a function being executed at a time that a crash event occurred; and in response to applying the debug symbols to the crash report data, annotating the crash report data with source file location information that specifies a line of source code of an application being executed at the time of the crash event.”
As in claim 13, “receiving, from a customer device at a customer site, crash report data representative of a portion of memory dump data, wherein the crash report data is generated in response to debug symbols not being locally available to the customer device; extracting, from the crash report data, a name and a machine code offset of a function being executed at a time that a crash event occurred; and in response to applying the debug symbols to the crash report data, annotating the crash report data with source file location information that specifies a line of source code of an application being executed at the time of the crash event.”
As in claim 17, “receiving, by a device comprising a processor, crash report data from a customer site, wherein the crash report is representative of a portion of memory dump data and the crash report data is generated in response to debug symbols not being locally available to the customer device; extracting, by the device and from the crash report data, a name and a machine code offset of a function being executed at a time that a crash event occurred; in response to applying the debug symbols to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113